             Case 1:18-cv-00390-ER Document 70 Filed 05/15/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
ITHACA CAPITAL INVESTMENTS I, S.A., ITHACA
CAPITAL INVESTMENTS II, S.A., and ORESTES                              Civil Action No. 1:18-cv-390
FINTIKLIS,

                                   Plaintiffs,
         - against -

TRUMP PANAMA HOTEL MANAGEMENT LLC,
and TRUMP INTERNATIONAL HOTELS
MANAGEMENT, LLC,

                                    Defendants.
-------------------------------------------------------------------x

               CIVIL CASE DISCOVERY PLAN AND SCHEDULING ORDER

       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

        1.       All parties do not consent to conducting all further proceedings before a
                 Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
                 The parties are free to withhold consent without adverse substantive
                 consequences. (If all parties consent, the remaining paragraphs of this form need
                 not be completed.)

        2.       This case is to be tried to a jury.

        3.       Joinder of additional parties must be accomplished by no later than thirty (30)
                 days after the filing of amended pleading(s), if any.

        4.       Amended pleadings may be filed in accordance with the Federal Rules of Civil
                 Procedure, or pursuant to an order of this Court.

        5.       Interrogatories shall be served no later than November 27, 2019, and responses
                 thereto shall be served within thirty (30) days thereafter. The provisions of Local
                 Civil Rule 33.3 shall apply to this case.

        6.       First request for production of documents, if any, shall be served no later than
                 May 23, 2019.

        7.       Non-expert depositions shall be completed by October 15, 2019.
           Case 1:18-cv-00390-ER Document 70 Filed 05/15/19 Page 2 of 3



              a.     Unless counsel agree otherwise or the Court so orders, depositions shall
                     not be held until all parties have responded to any first requests for
                     production of documents.

              b.     Depositions shall proceed concurrently.

              c.     Whenever possible, unless counsel agree otherwise or the Court so orders,
                     non-party depositions shall follow party depositions.

      8.      Any further interrogatories, including expert interrogatories, shall be served no
              later than February 12, 2020.

      9.      Requests to Admit, if any, shall be served no later than February 12, 2020.

      10.     Expert reports shall be served no later than December 20, 2019.

      11.     Rebuttal expert reports shall be served no later than January 31, 2020.

      12.     Expert depositions shall be completed by March 13, 2020.

      13.     Additional provisions agreed upon by counsel are attached hereto and made a part
              hereof.

      14.     ALL DISCOVERY SHALL BE COMPLETED BY MARCH 15, 2020.

      15.     Any motions shall be filed in accordance with the Court’s Individual Practices.

      16.     This Civil Case Discovery Plan and Scheduling Order may not be changed
              without leave of Court (or the assigned Magistrate Judge acting under a specific
              order of reference).

      17.     The Magistrate Judge assigned to this case is the Hon. _____________________.

      18.     If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
              the Magistrate Judge will schedule a date certain for trial and will, if necessary,
              amend this Order consistent therewith.

      19.     The next case management conference is scheduled for ___________________,
              at ____________. (The Court will set this date at the initial conference.)

SO ORDERED.

Dated: New York, New York
       May ____, 2019
                                                     _______________________________
                                                     Edgardo Ramos, U.S. District Judge
          Case 1:18-cv-00390-ER Document 70 Filed 05/15/19 Page 3 of 3



   Pursuant to Paragraph 13 of the Civil Case Discovery Plan and Scheduling Order, the Parties

herby agree, and the Court so orders, as follows:

   1.      The parties shall exchange initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) on

           or before May 31, 2019.

   2.      Discovery in this action may involve the exchange of confidential information, for

           which a Confidentiality Order may be required. The parties shall meet and confer

           regarding a proposed confidentiality order and provide a proposed form of order to

           the Court on or before June 14, 2019.

   3.      Discovery in this action will involve the production of electronically-stored

           information (ESI), for which a standardized production protocol will serve the

           efficient conduct of this litigation. Accordingly, the parties shall meet and confer

           regarding a proposed ESI protocol and provide a proposed form of order to the Court

           on or before June 14, 2019.

   4.      On or before October 15, 2019, any party intending to rely on an expert opinion in

           support of its claims and/or defenses shall disclose to all other parties such expert,

           his/her curriculum vitae and/or resume, as well as any litigations in which such expert

           has testified and/or rendered an opinion within the preceding five (5) years.

   5.      The parties shall attend mediation by no later than November 29, 2019.
